Case 18-55697-lrc   Doc 30   Filed 05/18/18 Entered 05/18/18 17:08:48   Desc Main
                             Document      Page 1 of 4
Case 18-55697-lrc   Doc 30   Filed 05/18/18 Entered 05/18/18 17:08:48   Desc Main
                             Document      Page 2 of 4
Case 18-55697-lrc   Doc 30   Filed 05/18/18 Entered 05/18/18 17:08:48   Desc Main
                             Document      Page 3 of 4
Case 18-55697-lrc   Doc 30   Filed 05/18/18 Entered 05/18/18 17:08:48   Desc Main
                             Document      Page 4 of 4
